                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    TEAM CONTRACTORS, LLC,                                        CIVIL ACTION
        Plaintiff

    VERSUS                                                        NO. 16-1131

    WAYPOINT NOLA, LLC, ET AL.,                                   SECTION: “E”(2)
       Defendants

                                 ORDER AND REASONS

        Before the Court is a motion for leave to contact a juror, filed by Defendant

Waypoint NOLA, LLC (“Waypoint”).1 The motion is opposed.2 For the reasons that follow,

the Court DENIES the motion.

                                    BACKGROUND

        The Court conducted a jury trial in this matter from April 15, 2019 to April 17,

2019.3 The jury found in favor of Plaintiff Team Contractors, LLC (“Team”).4 After the

jury verdict was read, the Court’s deputy polled the jury. Each juror stated in open court

that he or she agreed with the verdict. The Court informed the jurors that they should not

disclose any votes on any elements of the verdict form. The Court also informed the jurors

that, in this district, attorneys must get permission from the Court before contacting a

juror. The Court then excused the jury.

        On April 22, 2019, counsel for Waypoint informed the Court that a juror had called

her office and left a voicemail stating she wished to discuss the trial. The Court asked

Waypoint’s counsel to refrain from contacting the juror until the Court instructed the




1 R. Doc. 563.
2 R. Doc. 577.
3 R. Docs. 550, 554, 555.
4 R. Doc. 559.

                                             1
parties on how to proceed. The Court contacted the juror and determined the juror wished

to tell Waypoint’s counsel the trial exhibits on which she relied during deliberations.

        On the same day, Waypoint filed the instant motion requesting leave to contact the

juror.5 On April 23, 2019, the Court held a telephone status conference with counsel for

both parties.6 Pursuant to the Court’s instructions at the conference, Waypoint filed a

supplemental memorandum in support of its motion,7 and Team filed an opposition.8

                                    LAW AND ANALYSIS

        Rule 47.5 of the Local Civil Rules of this Court provides:

        (A)      A juror has no obligation to speak to any person about any
                 case and may refuse all interviews or requests for comments.
        (B)      Attorneys and parties to an action, or anyone acting on their
                 behalf, are prohibited from speaking with, examining or
                 interviewing any juror regarding the proceedings, except with
                 leave of court. If leave of court is granted, it shall be conducted
                 only as specifically directed by the court.
        (C)      No person may make repeated requests to interview or
                 question a juror after the juror has expressed a desire not to
                 be interviewed.9

In Haeberle v. Texas Int'l Airlines, the Fifth Circuit explained the policy reasons for

limiting contact with jurors as follows:

                 Federal courts have generally disfavored post-verdict
                 interviewing of jurors. We have repeatedly refused to
                 denigrate jury trials by afterwards ransacking the jurors in
                 search of some new ground, not previously supported by
                 evidence, for a new trial. Prohibiting post-verdict interviews
                 protects the jury from an effort to find grounds for post-
                 verdict charges of misconduct, reduces the chances and
                 temptations for tampering with the jury, increases the
                 certainty of civil trials, and spares the district courts time-
                 consuming and futile proceedings. We have therefore
                 uniformly refused to upset the denial of leave to interview
                 jurors for the purpose of obtaining evidence of improprieties

5 R. Doc. 563.
6 R. Doc. 567.
7 R. Doc. 568.
8 R. Doc. 577.
9 L.R. 47.5.

                                                 2
                in the deliberations unless specific evidence of misconduct
                was shown by testimony or affidavit.10

In Haeberle, the court acknowledged that, when a journalist requests leave to interview

jurors, “the general public’s right to receive information about judicial proceedings”

under the First Amendment is implicated.11 However, when attorneys seek to “satisfy their

own curiosity and to improve their techniques of advocacy,” their interests “carr[y] far

less weight in the first amendment scale.”12 The Court held, “The first-amendment

interests of both the disgruntled litigant and its counsel in interviewing jurors in order to

satisfy their curiosity and improve their advocacy are . . . plainly outweighed by the jurors'

interest in privacy and the public's interest in well-administered justice.”13 Relying on

Haeberle, courts in this district have consistently denied attorney requests to contact

jurors.14

        In this case, as in Haeberle, there is no evidence of misconduct or impropriety in

connection with the jury deliberations. The Court will not “denigrate [the] jury trial[] by

afterwards ransacking the jurors in search of some new ground, not previously supported

by evidence, for a new trial.”15

        Waypoint cites Haeberle for the proposition that the Local Rule is “designed to

protect jurors’ privacy rights and to prevent harassment.”16 Waypoint argues that,


10 739 F.2d 1019, 1021 (5th Cir. 1984) (citations and internal quotation marks omitted).
11 Id. at 1021–22 (citing In re Express-News Corp., 695 F.2d 807 (5th Cir.1982)).
12 Id. at 1022.
13 Id.
14 See, e.g., Smith v. Kansa Tech., L.L.C., No. CV 16-16597, 2018 WL 3208035, at *1 (E.D. La. June 28,

2018) (Africk, J.) (denying request to interview jurors to “obtain any additional information that may or
may not support a finding of a jury taint along with evidentiary issues”); Abel v. Ochsner Clinic Found., No.
CIV.A 06-8517, 2010 WL 1552823, at *1 (E.D. La. Apr. 15, 2010) (Vance, J.) (denying request of a defendant
in a slip-and-fall case when defendant represented “information from the[] jurors w[ould] assist it in
understanding the public's expectations for healthcare delivery involving patients at risk for falls”);
Rouillier v. Illinois Cent. Gulf R.R., No. CIV.A. 87-0677, 1988 WL 72866, at *2 (E.D. La. July 5, 1988)
(Schwartz, J.) (denying a request to contact jurors as a “thinly veiled ‘fishing expedition’) (quoting United
States v. Riley, 544 F.2d 237, 242 (5th Cir.1976), cert. denied, 430 U.S. 932 (1977)).
15 Id. at 1021.
16 R. Doc. 568 at 2.

                                                     3
because the juror affirmatively contacted Waypoint’s counsel, none of the policy

justifications for the prohibitions on contacting jurors applies.17 The Court does not agree.

Admittedly, the interest in protecting a juror’s privacy is greatly reduced in a case in which

a juror contacts a party’s attorney. However, the Haeberle court also stressed the

importance of the “public’s interest in well-administered justice,” the “certainty of civil

trials,” and sparing the district courts from “time-consuming and futile proceedings.”18

These policy considerations support the Court’s denial of Waypoint’s request to contact

the juror.

        Waypoint also argues, without citing caselaw, that preventing it from contacting

the juror would violate the First Amendment rights of counsel and of the juror.19 “By

voluntarily assuming the special status of trial participants and officers of the court,

parties and their attorneys subject themselves to greater restraints on their

communications than might constitutionally be applied to the general public.”20 As in

Haeberle, the public’s interest in well-administered justice outweighs any First

Amendment interests of Waypoint’s counsel or the juror.

        The Court also notes that Rule 606 of the Federal Rules of Evidence provides:

                (1) Prohibited Testimony or Other Evidence. During
                an inquiry into the validity of a verdict or indictment, a juror
                may not testify about any statement made or incident that
                occurred during the jury's deliberations; the effect of anything
                on that juror's or another juror's vote; or any juror's mental
                processes concerning the verdict or indictment. The court
                may not receive a juror's affidavit or evidence of a juror's
                statement on these matters.

                (2) Exceptions. A juror may testify about whether:



17 Id. at 2–3.
18 739 F.2d at 1021, 1022.
19 R. Doc. 568 at 2–3.
20 Haeberle, 739 F.2d at 1022.

                                               4
                   (A) extraneous prejudicial information was improperly
                   brought to the jury's attention;

                   (B) an outside influence was improperly brought to bear on
                   any juror; or

                   (C) a mistake was made in entering the verdict on the verdict
                   form.21

There are no indications the exceptions apply. It appears the juror may wish to inform

Waypoint about her or the jury’s deliberations. Even if Waypoint were to inquire into the

validity of the jury verdict, the juror’s testimony would be prohibited under Rule 606. As

a result, Waypoint is not prejudiced by the denial of the instant motion for leave.

                                         CONCLUSION

           For the foregoing reasons, IT IS ORDERED that motion for leave to contact a

juror, filed by Defendant Waypoint NOLA, LLC, be and hereby is DENIED.22

           New Orleans, Louisiana, this 21st day of May, 2019.

                             ________________________________
                                      SUSIE MORGAN
                               UNITED STATES DISTRICT JUDGE




21   FED. R. EVID. 606(b).
22   R. Doc. 563.
                                                5
